Citation Nr: 1700266	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-31 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a facial skin disorder, to include residuals of impetigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel



INTRODUCTION

The Veteran had active service from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2014, the Board remanded the instant claim.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

A facial skin disorder, to include residuals of impetigo, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a facial skin disorder, to include residuals of impetigo, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regards to the claim for service connection, an April 2009 letter, sent prior to the unfavorable decision issued in September 2009, advised the Veteran of the information and evidence necessary to substantiate his claims for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in order to adjudicate his claim for service connection in June 2015.  In this regard, the Board notes that the June 2015 VA examiner offered an etiological opinion as to the claimed disorder and based his conclusion on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

The Board notes that, in its December 2016 Informal Hearing Presentation, the Veteran's representative generally argued that the June 2015 VA examination was inadequate as the examiner did not have the particular expertise, experience, training or competence to comment on dermatology disorders.  The Veteran's representative did not provide a specific argument or other explanation in support of this contention.  A review of the record reveals that the June 2015 VA examiner identified his specialty as forensic medicine and his academic credentials as having earned a Doctor of Medicine and a Master of Public Health.  However, there no evidence that the June 2015 VA examiner's education and training as a medical doctor renders him unable to observe or diagnose dermatology disorders.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, under 38 C.F.R. § 3.159 (a)(1), when he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  After review of the examination report, the Board finds the that evidence indicates that the examiner was competent to provide this opinion.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the August 2014 remand directives by obtaining the Veteran's updated VA treatment records and obtaining a VA etiology opinion,, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).   However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R.       § 3.309 (a), the provisions of 38 C.F.R. § 3.303 (b) pertaining to continuity of symptomatology are inapplicable.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he suffered from impetigo on the anterior lower jaw in November or December 1972 and that he currently suffers from facial scarring as a result of this in-service infection.

Service treatment records were negative for complaints, treatments or diagnoses related to impetigo, residuals of impetigo and/or a facial skin disorder.  An October 1975 evaluation found that an examination of the Veteran's head was unremarkable.  A May 1976 discharge examination was negative for any skin findings on the face.

Post-service treatment records were negative for complaints, treatments or diagnoses related to impetigo, residuals of impetigo and/or a facial skin disorder.  Dermatology examinations conducted in May 2008, September 2008, March 2009, July 2010, January 2011 and November 2014 found the Veteran's face to be either within normal limits or normal.

A June 2015 VA examination report reflected the Veteran's reports of residual deep crater wounds that were the result of an in-service impetigo infection.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of scar residuals on the chin with an oral prior history of impetigo on the chin was made.  The examiner opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness, reasoning that there was no in-service record of care or treatment for a condition of the skin on the face and no evidence of diagnosis or treatment for impetigo.  The examiner reasoned that the Veteran had free and more than adequate access to medical care during his term of service, that he was seen not only for routine preventive and acute care but that there was documentation of specialty care provided at the request of the Veteran.  The examiner further noted that impetigo was primarily a juvenile condition, that it sometimes can occur during adolescence, that the literature revealed that the condition was normally self-limited with rare scarring and that there was no objective evidence of record to support a history of a skin infection during service that was significant enough to result in scarring.  The examiner noted that had the Veteran experienced in-service scarring and disfigurement, he would have had the opportunity to receive consultation regarding any such scarring while in service.

The preponderance of the evidence is against the Veteran's claim for service connection for a facial skin disorder.  While the evidence of record shows that the Veteran has currently diagnosed scars on the chin, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the June 2015 VA examiner's opinion that the Veteran's chin scarring were less likely than to related to service as there was no in-service record of care or treatment for a condition of the skin on the face,  no evidence of an in-service diagnosis or treatment for impetigo, that it would be expected for the Veteran to have received in-service treatment due to his access to specialized care and interest in his personal appearance and that scarring from impetigo was rare.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record. Also importantly, a separation examination indicates that the Veteran's skin was normal, evidence that the scars from the impetigo were not then present.  

The Board notes that the Veteran has contended that his facial scars are the result of an in-service impetigo infection, and that his representative has generally alleged on his behalf that this disability was the result of his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's residual facial scarring and any instance of his service to be complex in nature.  Woehlaert, supra.  Specifically, while the Veteran is competent to describe his current facial scarring and his representative is competent to describe their observations of the in-service injury or the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of laboratory testing.  In the instant case, there is no suggestion that the Veteran and his representative or have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence.  Further as discussed, to the extent that the Veteran contends that the scarring existed in service, the Board finds that contemporaneous medical evidence showing no skin disability to be of greater probative value.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a facial skin disorder, to include residuals of impetigo.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for a facial skin disorder, to include residuals of impetigo, is denied.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


